Cassoday, J.
In support of the order, it is claimed that adultery is not pleadable as a mere defense or bar to the action, as it is said to be here pleaded. It has recently been held by this court that “ where it is shown that each party has been guilty of an offense which the statute has made a ground for divorce in favor of the other, the court will not grant relief to either.” Pease v. Pease, 72 Wis. 136. In that case the wife was found guilty of adultery, and the husband was found guilty of cruel and inhuman treatment, which was alleged by the wife in her answer merely as a defense and bar to the action. The same principle has been sanctioned in a recent English case. Otway v. Otway, L. R. 13 Prob. Div. 141. This is on the theory that “ a judicial separation can only be granted where the petitioner comes to the court with a pure character, and is free from all matrimonial misconduct.” Ibid.
By the Court.— The order of the circuit court is reversed, without costs, and the cause is remanded for further proceedings according to law.